Citation Nr: 1230645	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-49 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Marcheta Gillam, Attorney-at-Law


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to August 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In a January 2010 writing, the Veteran requested a videoconference hearing before a Veterans Law Judge to be held in Cincinnati, Ohio.  The RO informed him later that month that neither videoconference hearings nor personal hearings are available in Cincinnati, but, rather, are available in Cleveland, Ohio.  Submitted since that time is argument from the Veteran's representative for a hearing in Cincinnati using the attorney's or the Veteran's local teleconference equipment.  The RO has already addressed the request for a hearing in Cincinnati, Ohio and the Board declines to further address it at this time.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.  


REMAND

VA received the Veteran's claim of entitlement to service connection for multiple sclerosis in June 2006.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Multiple sclerosis will be presumed to have been incurred in or aggravated by active service even though there is no evidence of such disease in service, if it manifests to a degree of ten percent or more within seven years from the date of separation from active service.  38 C.F.R. §§ 3.307(a), 3.309(a) (2011).  

Personnel Information Exchange System (PIES) responses from May 2007 and April 2008, as well as communications with the Records Management Center (RM) in February 2007, document that the Veteran's service records have not been obtained.  In a March 2008 letter, the RO informed the Veteran that further attempts to obtain the records would be futile.  It thus appears that they have been lost or destroyed while in the possession of a Federal department or agency.  Therefore, VA has a heightened duty to assist the Veteran in developing his claim.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The third factor has a low threshold; it requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  Such evidence need not be competent evidence.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (explaining that the different evidentiary standards of the different subparagraphs of § 5103A(d) indicate that Congress intended them to provide separate evidentiary guidelines); see also Colantonia v. Shinseki, 606 F.3d 1378, 1381 (Fed. Cir. 2010).  

In a May 2006 letter, "Z.G.G.," M.D., stated that he was treating the Veteran for multiple sclerosis.  This is competent evidence that the Veteran currently has the claimed disability.  In a February 2008 letter, "N.G.P.," O.D., stated that he treated the Veteran from 1994 to 1996 and that the Veteran has had symptoms of multiple sclerosis - blurred vision and difficulty typing - since 1994.  In a June 2008 letter, "M.M.," M.D. stated that she believed the Veteran's symptoms from 1994 to 1999 were likely a result of his later diagnosed multiple sclerosis.  To the extent of triggering the duty to provide a medical examination and obtain an expert opinion, these letters are evidence of multiple sclerosis manifesting within the presumptive seven year period.  The letters also meet the low threshold of an indication of an association between the Veteran's active service and his multiple sclerosis.  The Board finds that there is insufficient medical evidence of record for it to decide the Veteran's appeal.  Hence, a remand is necessary so that VA can fulfill its duty to assist the Veteran by providing an examination and obtaining a medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine when his multiple sclerosis first manifested.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the report as to whether the claims file was reviewed.  The examiner is asked to provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that symptoms of the Veteran's multiple sclerosis manifested on or before August 24, 2001 (seven years after his separation from active service).  The examiner is advised that the Veteran's service treatment records are deemed lost while in the possession of a Federal agency.  In providing this opinion, the examiner is asked to carefully consider all evidence in the claims file, including the statements by physicians, the Veteran, his spouse and other laypersons, as well as all evidence obtained during the examination.  The examiner must provide a complete rationale for whatever conclusion he or she reaches.  

2.  After ensuring that the opinion provided is adequate, readjudicate the issue on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



